DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 1 recites the limitation "the value of the estimated numerical physical information" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation "the value of the extracted numerical physical information" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 1 recites the limitation “a threshold” in lines 10 and 13 which is unclear and confusing because it is implied that there are two different thresholds. However, as best understood, the specification discloses only one threshold is being used. Therefore, for 
 	Claims 2-14 are also rejected based on their dependency of the defected parent claim 1 above.
 	Claim 15 recites the limitation "the value of the estimated numerical physical information" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 15 recites the limitation "the value of the extracted numerical physical information" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 15 recites the limitation “a threshold” in lines 13 and 16 which is unclear and confusing because it is implied that there are two different thresholds. However, as best understood, the specification discloses only one threshold is being used. Therefore, for the purpose of examination, the Examiner will interpret the threshold in line 13 as “the threshold”.

The prior art does not appear to teach or make obvious the subject matter of the claims. 
However, the 35 U.S.C. 112(b) rejection must be overcome.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

 	Regarding independent claims 1 and 15, the closest prior art (Rowley Grant, Koktava, Israel, Yoo, Choi, Rim, Graule, Liu, Zhang, and Williams) does not teach or suggest the claimed invention having “estimating, using a second machine-learning model, numerical physical information from the received image; extracting, using the second machine-learning model, numerical physical information from the metadata of the received image; determining whether differences between the value of the estimated numerical physical information and the value of the extracted numerical physical information are below a threshold; and applying, when the differences between the value of the estimated numerical physical information and the value of the extracted numerical physical information are below a threshold, the first machine-learning model to the received image”, and a combination of other limitations thereof as recited in the claims.
 	Regarding dependent claims 2-14, the claims have been found allowable due to its dependencies to claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665